Title: From John Adams to James Lovell, 13 February 1779
From: Adams, John
To: Lovell, James


     
      My dear Sir
      Passy Feb. 13. 1779
     
     Yours of the 24 Oct. is before me. I have received several Letters from you every one of which I have answered, and written you many more. But so many Vessells have been taken, that I fear many have miscarried.
     
     We have been totally in the dark about every Thing at Philadelphia, for a very long Space of Time, yet private Persons learnt all—untill the Address of Mr. Deane to the People, a certain Address appeared in the English News papers and in the Courier de L’Europe. You must imagine, for I cant describe the Situation that this threw Us into. But on the Arrival of the Dispatches by the Alliance, We have much Relief, and I hope the sensation, will wear off, without any lasting ill Consequence. But for three or four days, I confess, I felt more fears for the Public than I ever felt before.
     As to Finances, I am quite unequal, at this Distance to form any Opinion. Dr. Price most politely declines, on Account of Age, and Connections. As to loaning so much as you mention, I cant see the End of it—it is too vast an Object for me. Cannot much be done in the Way of Œconomy, to lessen Expences. Cannot Taxes be raised to help along? You say I am against Debts abroad. You heard my sentiments in Congress upon that Head, but I assure you, I have not presumed, to Act in Conformity to those sentiments in opposition to those of Congress, I have done all in my Power, to accomplish their Views. But the state of our Currency it appears to me, and what they hear in Europe from all Parts of America of the Course of Exchange, discourages and will discourage. They cant see through our System, and altho very well disposed towards Us, are afraid to risque their Interest. I am now accountable only to myself for my opinions, being a private Citizen, and therefore I tell you plainly you must recommend Depreciation and Appreciation Laws, or our Currency will be good for nothing. And you must tax to the quick.
     The States of Europe, seemed, not long since to be universally friendly to Us, and England without the Hope of an Ally. I hope no late Intelligence, has altered or will alter this Disposition. The English are so artful in framing and industrious in propagating Suspicions, that It may be necessary to say to you, that I am fully perswaded, of the firmness of this Court, in our Support. Their Preparations by sea, are very great, and already in my opinion considering the state of ships and Number of Seamen Superiour to the English altho the Number of Ships is not so great. We expect News from the C. D’Estaing, every Hour. I am with great Affection your Friend
    